DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed August 8, 2022 has been fully considered and entered.
Allowable Subject Matter
Claims 1-7, 9-17, 19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
An imaging apparatus for forming a virtual image, as defined by claim 1, comprising a circular polarizer arranged between the waveguide and the outer cover, wherein the circular polarizer is operable to prevent at least a portion of image-bearing light beams transmitted through the first surface from reentering the waveguide as a result of reflection from the outer cover, wherein a planar surface of the circular polarizer is tilted with respect to the first surface, whereby the circular polarizer is operable to reduce reflections of the light transmitted through the first surface from the circular polarizer reentering the waveguide in combination with all of the other limitations of claim 1;
An imaging apparatus for forming a virtual image, as defined by claim 10, comprising a circular polarizer arranged between the image light guide and the outer cover such that image-bearing light beams exiting through the first surface of the image light guide propagate through the circular polarizer to the outer cover and at least a portion of the image-bearing light beams exiting through the first surface are prevented from reentering the image light guide, wherein a planar surface of the circular polarizer is tilted with respect to the first surface of the image light guide, whereby the circular polarizer is operable to reduce reflections from the circular polarizer from reentering the image light guide in combination with all of the other limitations of claim 10; or
An imaging apparatus for forming a virtual image, as defined by claim 19, comprising a circular polarizer arranged between the first and second optical subsystems to transmit a portion of the second portion of image bearing light to the partially reflective surface and to prevent at least a portion of the reflected light from reentering the first optical subsystem, wherein a planar surface of the circular polarizer is tilted with respect to a surface of the first optical subsystem, whereby the circular polarizer is operable to reduce reflections of the second portion of image bearing light from the planar surface of the circular polarizer from reentering the first optical subsystem in combination with all of the other limitations of claim 19.
Claims 2-7 and 9 depend from claim 1; claims 11-17 depend from claim 10, and claim 21 depends from claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874